UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6596



MICHAEL F. DEHONEY,

                                            Plaintiff - Appellant,

          versus


RUTH JONES, Deputy Clerk of the United States
Supreme Court,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr. District
Judge. (CA-96-2746-4-21BE)


Submitted:   June 19, 1997                 Decided:   June 30, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint and denying his motion to

amend said order. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Dehoney v. Jones, No.
CA-96-2746-4-21BE (D.S.C. Mar. 12 and Apr. 18, 1997). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2